IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 136 MM 2020
                                             :
                   Respondent                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
KIRBY STEWART A/K/A KEVIN WILLIAMS,          :
                                             :
                   Petitioner                :

                                     ORDER


PER CURIAM

      AND NOW, this 13th day of October, 2020, the “Petition for Leave to File for

Allowance of Appeal Nunc Pro Tunc” is DENIED.